



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 539(1), (2), (3) or (4) of the
Criminal Code
shall continue. 
    These sections of the
Criminal Code
provide:

539(1)          Prior to
    the commencement of the taking of evidence at a preliminary inquiry, the
    justice holding the inquiry

(a) may, if application
    therefor is made by the prosecutor, and

(b) shall, if
    application therefor is made by any of the accused, make an order directing
    that the evidence taken at the inquiry shall not be published in any document
    or broadcast or transmitted in any way before such time as, in respect of each
    of the accused,

(c) he or she is
    discharged; or

(d) if he or she is
    ordered to stand trial, the trial is ended.

(2)     Where an accused
    is not represented by counsel at a preliminary inquiry, the justice holding the
    inquiry shall, prior to the commencement of the taking of evidence at the
    inquiry, inform the accused of his right to make application under subsection
    (1).

(3)     Everyone who
    fails to comply with an order made pursuant to subsection (1) is guilty of an
    offence punishable on summary conviction

(4)      [Repealed,
    2005, c. 32, s. 18(2).]

R.S., 1985, c. C-46, s.
    539; R.S., 1985, c. 27 (1st Supp.), s.97; 2005, c. 32, s. 18.




WARNING

An order restricting publication in this proceeding
    was made under s. 517 of the
Criminal Code
and continues to be in
    effect.  This section of the
Criminal Code
provides:

517(1)         If the
    prosecutor or the accused intends to show cause under section 515, he or she
    shall so state to the justice and the justice may, and shall on application by
    the accused, before or at any time during the course of the proceedings under
    that section, make an order directing that the evidence taken, the information
    given or the representations made and the reasons, if any, given or to be given
    by the justice shall not be published in any document, or broadcast or
    transmitted in any way before such time as

(a)     if a preliminary
    inquiry is held, the accused in respect of whom the proceedings are held is
    discharged; or

(b)     if the accused
    in respect of whom the proceedings are held is tried or ordered to stand trial,
    the trial is ended.

(2)     Everyone who
    fails without lawful excuse, the proof of which lies on him, to comply with an
    order made under subsection (1) is guilty of an offence punishable on summary
    conviction.

(3)     [Repealed, 2005,
    c. 32, s. 17]

R.S., 1985, c. C-46, s.
    517; R.S., 1985, c. 27 (1st Supp.), s. 101(E); 2005, c. 32, s. 17.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dubros, 2021 ONCA 85

DATE: 20210210

DOCKET: C68542

Feldman, Tulloch and Nordheimer
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mitchell Dubros

Appellant

Paul Robson, for the appellant

Benita Wassenaar, for the respondent

Heard: February 3, 2021

On appeal from
    the order of Justice Suhail A.Q. Akhtar of the Superior Court of Justice, dated
    July 27, 2020, with reasons reported at 2020 ONSC 4518 dismissing an
    application for certiorari to quash the order of Justice William Wolski of the
    Ontario Court of Justice, dated February 5, 2020, committing the appellant for
    trial.

REASONS FOR DECISION


[1]

Mitchell Dubros appeals from the order of the
    application judge who dismissed his application for certiorari in which he had sought
    to set aside his committal for trial on a charge of obstructing justice.

[2]

We do not see any error in the application
    judges decision in this case. The application judge applied the proper test
    for the review of a committal for trial. A preliminary inquiry judge's
    determination of the sufficiency of evidence is entitled to the greatest
    deference.

[3]

In this case, the evidence clearly met the
    threshold evidentiary test for committal which is whether there is any
    evidence on which a jury, properly instructed, could return a guilty verdict:
United
    States of America v. Shepard
[1977] 2 S.C.R. 1067 at p. 1080;
R. v.
    Wilson
, 2016 ONCA 235, at para. 21.  In particular, the application judge
    agreed with the preliminary inquiry judge that there was evidence that the
    appellant had made threats to individuals in an effort to dissuade them from
    testifying at a trial. This would constitute obstruction of justice as defined
    in s. 139(3) of the
Criminal

Code
, namely, that a
    person is deemed to have wilfully attempted to obstruct justice if they attempt
    to dissuade a person by threats from giving evidence.

[4]

We do not accept the appellants submissions
    that there was no evidence respecting the required mental element of the offence.
    The contents of the conversations that the appellant had with these individuals
    would be sufficient to establish that the appellants efforts were willfully
    undertaken.

[5]

The appeal is dismissed.

K.
    Feldman J.A.
M. Tulloch J.A.

I.V.B. Nordheimer J.A.


